NO. 07-11-0383-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL B

                                 JUNE 11, 2012
                         _____________________________

                                  JEREMY HOUSE,

                                                               Appellant
                                          v.

                               THE STATE OF TEXAS,

                                                               Appellee
                         _____________________________

          FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

            NO. CR-11A-007; HONORABLE ROLAND SAUL, PRESIDING
                       _____________________________

                             MEMORANDUM OPINION
                         _____________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Jeremy House (appellant) appeals his conviction for aggravated assault with a

deadly weapon.    Appellant plead guilty without the benefit of an agreement and

punishment was tried to a jury. The jury assessed punishment at twelve years in prison

and a $5,000 fine. Appellant appealed.
       Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders1 brief, wherein he certified that, after diligently searching the record, he

concluded that the appeal was without merit. Along with his brief, appellate counsel

filed a copy of a letter sent to appellant informing him of counsel’s belief that there was

no reversible error and of appellant’s right to file a response pro se. By letter dated April

23, 2012, this court notified appellant of his right to file his own brief or response by May

23, 2012, if he wished to do so. To date, no response has been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed three potential areas for appeal. They included 1) the indictment, 2) pretrial

motions, and 3) ineffective assistance of counsel. However, counsel then proceeded to

explain why the issues were without merit.

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). After doing so, we concur with

counsel’s conclusions.

       However, the amount of $5,479.00 is handwritten on the judgment next to

defense counsel's name.             Whether that evinces the trial court's intent to require

appellant to reimburse those fees is unclear. Nonetheless, the record does not contain

a determination by the trial court of appellant’s ability to pay attorney’s fees. TEX. CODE

CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2011). Rather, it illustrates that appellate

counsel was appointed due to appellant's indigence. This means that appellant could




       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.1396, 18 L. Ed. 2d 493 (1967).


                                                     2
not lawfully be ordered to reimburse the fees incurred or paid by Deaf Smith County in

his defense.

      So, to avoid confusion, we modify the judgment to remove reference to the

$5,479.00 and thereby relieve appellant from any obligation to reimburse Deaf Smith

County or any other person or entity for that fee. As modified, the judgment is affirmed

and counsel's motion to withdraw is granted.



                                               Brian Quinn
                                               Chief Justice

Do not publish.




                                           3